Title: To Thomas Jefferson from David Gelston, 11 November 1807
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York November 11th. 1807
                        
                        I have received your letter of the 6th instant, with $40 62/100 being in full for my advances and leaving a
                            balance for Mr. Cheetham of $30—which I have this day paid to him and now enclose his receipt—
                  I am with great regard,
                            Sir, your obedient servant,
                        
                            David Gelston
                            
                        
                    